Citation Nr: 0009223	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the requisite new and material evidence has been 
submitted to reopen a claim for service connection for 
pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1966.  This appeal arises from an October 1997 rating 
decision of the Huntington, West Virginia, Regional Office 
(RO) which determined the veteran had failed to submit the 
requisite new and material evidence required to reopen his 
claim for service connection for pancreatitis.  The veteran 
appealed this determination.


FINDINGS OF FACT

1.  In a decision of July 1997, the Board of Veterans' 
Appeals (Board) denied service connection for pancreatitis on 
the basis that the veteran had failed to submit medical 
evidence of a nexus between this disorder and his military 
service.  

2.  Evidence associated with the claims file since the July 
1997 Board decision does not bear directly and substantially 
upon the specific matter under consideration and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's July 1997 decision denying the veteran's 
claim for service connection for pancreatitis is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

2.  New and material evidence to reopen the claim for service 
connection for pancreatitis has not been presented.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the time of his entrance into active service, the veteran 
was given a comprehensive physical examination.  He did not 
report any previous medical history of problems related to 
his pancreas.  On examination, his abdomen and endocrine 
system were normal.  The veteran's service medical records do 
not show any treatment for, or diagnosis of, pancreatitis.  
However, they do show that the veteran was treated in 
September 1963 for trauma to the left anterior chest.  The 
injury was diagnosed as a "soft tissue injury" and the 
report of an x-ray taken at the time shows "no significant 
abnormalities" were found.  Prior to his separation 
examination in January 1966, the veteran did not provide any 
medical history for problems with his pancreas or endocrine 
system.  On examination, his abdomen and endocrine system 
were normal.

The post-service treatment records from Garrett County 
Hospital were received in September 1981 and another set of 
records was received in July 1993.  These records indicate 
the veteran was treated for gastritis and epigastric pain in 
April 1981 (report of an ultrasound of the veteran's pancreas 
shows the head and body portion of the pancreas to be 
"unremarkable"), and abdominal pain in December 1987.  The 
veteran's claims file also contains records of treatment at 
the Cranberry Medical Clinic which indicate the veteran had 
received ongoing treatment since 1986 for a stomach condition 
and received treatment in July 1987 for injured ribs.  A 
letter from Dr. Rocha dated in June 1993 reported that he had 
treated the veteran for intestinal flu and incipient right-
side pleurisy in June 1968.  It was noted that the veteran 
responded well to treatment and no further care was 
necessary.  A letter from a Dr. Lewis dated in May 1996 
reported that he had treated the veteran for his psychiatric 
complaints.  He also noted that the veteran had undergone 
pancreatic surgery at a U. S. Department of Veterans Affairs 
(VA) facility, but he was not familiar with this treatment.

VA medical records associated with the claims file in March 
1996 indicate the veteran was hospitalized at a VA facility 
in December 1995.  A computerized tomography (CT) scan of the 
veteran's abdomen was administered at that time.  The 
veteran's discharge diagnosis from that hospitalization was 
"status post cystogastrostomy with a questionable pancreatic 
lesion on the [CT] scan and resolving pseudocyst" and 
"ventral hernia."  Another VA hospitalization in January 
1996 indicates the veteran underwent a distal pancreatectomy 
and hernia repair (also referred to as a "Puestow 
procedure").  The veteran's discharge diagnosis was 
"Obstructive pancreatic duct status post Puestow procedure 
on January 16, 1996."  VA treatment reports from May and 
June 1996 show a diagnosis of pancreatitis and indicate the 
veteran still suffered with stomach upset.

A VA examination was administered to the veteran in April 
1996.  In the report of that examination, the veteran was 
noted to have complaints of nausea and vomiting.  The veteran 
was diagnosed with "pancreatitis and pancreatic pseudocyst 
by history", "status post cystogastrostomy", distal 
pancreatectomy", "ventral hernia status post repair", and 
"partial gastrectomy and gastrojejunostomy which was noted 
in the upper GI series." None of these conditions was linked 
to the veteran's service.

In a letter of May 1996, the veteran claimed that he had 
sustained a pancreatic disorder while serving in the 
military.  It was asserted by the veteran that between 1966 
and 1981 he was seen by many private physicians for the 
treatment of his physical complaints and was always told it 
was a stomach flu.  He reported that these private treatment 
records are now unavailable.  The veteran submitted VA Form 
9's in May and August 1996 in which he opined that his in-
service complaints were related to his current pancreatic 
disorder.  

The Board issued a decision to the veteran on the matter of 
service connection for pancreatitis in July 1997.  It was 
determined by the Board that the evidence of record did not 
include a medical opinion establishing a nexus between the 
veteran's current pancreatic disorder and his in-service 
complaints.  His claim for service connection was found to be 
not well grounded.  In August 1997, the veteran filed a 
motion to have his claim reconsidered by the Board.  Attached 
to this motion were copies of the previously reviewed letters 
from Dr. Rocha and Dr. Lewis.  By letter of September 1997, 
the Board informed the veteran that his motion had been 
denied.

By rating decision of October 1997, the RO determined that 
the veteran had not submitted the requisite new and material 
evidence required to reopen his claim for service connection 
for pancreatitis.  He was informed of this decision in a 
letter of late October 1997.  A notice of disagreement (NOD) 
was received from the veteran in December 1997 in which he 
noted that this physicians had informed him he would have 
problems with his pancreas for the rest of his life.  In 
April 1998, the veteran reported that he continued to have 
symptoms related to his pancreas.  He also noted that he was 
undergoing surgery for other unrelated disorders.  Attached 
to this letter was a copy of Dr. Lewis' May 1996 letter.

The veteran's VA treatment records dated from January 1996 to 
April 1998 were associated with the claims file in the latter 
month.  These records noted the current treatment of the 
veteran's various physical disorders, to include his 
hospitalization for pancreatectomy in January 1996.  The 
records also noted multiple references that his pancreatic 
disability was related to his use of alcohol.  

In May 1999, the veteran submitted a copy of an 
Administrative Law Judge's decision of January 1999 that 
awarded him Social Security Administration (SSA) disability 
benefits.

A supplemental statement of the case (SSOC) was issued to the 
veteran in September 1999 that again informed him that his 
request to reopen his claim for service connection had been 
denied.  He was informed of the requirements of 38 C.F.R. 
§ 3.156 for the need to present new and material evidence 
when reopening a finally denied claim.  It was determined 
that the veteran had not met these requirements.


II.  Applicable Criteria.

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Additionally, regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Congenital or developmental defects, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  

The Board last considered the veteran's claim in July 1997.  
The Board's decision is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.302 (1999).  If, however, new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 1991).

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  First, VA must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if VA 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-283 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).


III.  Analysis

In written contentions presented directly to the Board in 
October 1999, the veteran's representative argued that in 
light of the U. S. Court of Appeals for the Federal Circuit 
(Circuit Court) decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the Board is required to remand the present 
case for another review by the RO. In Hodge, the Circuit 
Court held that "new and material evidence" as provided in 
38 C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991), to the extent that it 
required "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" (emphasis added).  Thus, the 
Board must use 38 C.F.R. § 3.156(a), itself, to determine 
whether new and material evidence has been submitted to 
reopen the veteran's claim.  A review of the RO's September 
1999 SSOC indicates that a remand is not necessary.  In this 
SSOC, the RO appropriately reviewed the veteran's claim 
solely on the language of 38 C.F.R. § 3.156 and made no 
mention of the standard struck down in the Hodge decision.  
Therefore, the undersigned concludes that the appellant's 
procedural rights were not abridged in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the last, final decision on service 
connection for pancreatitis was the Board's decision of July 
1997.  The evidence reviewed by the Board at that time 
include the veteran's service medical records and his post-
service medical records that noted the first treatment of a 
pancreatic disorder many years after his separation.  The 
private evidence included letters from Dr. Rocha and Dr. 
Lewis.  The evidence also included lay statements from the 
veteran that linked his current pancreas problems with his 
military service.  It was determined that this evidence did 
not show a medical nexus between the veteran's military 
service and his current pancreatic disability.

The evidence submitted since July 1997 include duplicates of 
previously considered evidence and cumulative evidence of the 
VA treatment of the veteran's pancreatic disorder.  There was 
new evidence in the VA outpatient records that linked his 
pancreatic condition to his use of alcohol.  However, this 
evidence is not material, as it does not link any current 
disorder to the veteran's military service.  The veteran's 
lay statements merely reiterate his previous opinion that his 
pancreatic disability is the result of his military service.

Based on the above analysis, since the Board's decision in 
July 1997, the veteran has not submitted any objective 
evidence that demonstrates a nexus between his current 
pancreas disorder and his military service.  Thus, there is 
no new evidence that contradicts the reasons given for the 
previous denial, or more importantly, that tends to prove 
that any current pancreatic disorder is related in any way to 
service.  As such, this evidence, either by itself or in 
connection with the evidence previously assembled, does not 
bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's underlying claim.  As such, the criteria for 
reopening the veteran's claim for service connection for 
pancreatitis are not met.


ORDER

As new and material evidence with respect to the claim for 
service connection for pancreatitis has not been presented, 
that claim is not reopened, and the appeal is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

